OPINION — AG -(1) IT IS LAWFUL TO PAY A TEACHER MORE THAN THE MINIMUM SALARY SCHEDULE SPECIFIED BY LAW, BUT A TEACHER CANNOT BE REQUIRED BY CONTRACTS TO DONATE ANY PORTION OF THEIR COMPENSATION TO A SCHOOL "ACTIVITY FUND" OR OTHER CHARITY ; HOWEVER,, NOTHING IN THE LAW PRECLUDES VOLUNTARILY DONATIONS BY TEACHERS TO SCHOOL ACTIVITIES OR OTHER CHARITABLE ENTERPRISES AND/OR INSTITUTIONS. (2) STUDENT ACTIVITY FUNDS AS CREATED AND CONTROLLED BY STATUTE, 70 Ohio St. 1977 Supp., 5-129 [70-5-129], MAY BE EXPANDED TO DEFRAY THE EXPENSE OF TRANSPORTING STUDENT TO AND FROM STUDENT ACTIVITIES 70 Ohio St. 1971, 9-108 [70-9-108], AND THERE IS NO EXPRESS OR IMPLIED PROHIBITION WHICH WOULD PRECLUDE A TEACHER FROM BEING REIMBURSED FOR EXPENSES OR OTHERWISE BEING COMPENSATED FOR TRANSPORTING STUDENTS OUT OF ACTIVITY FUNDS. (3) THE WRITTEN CONTRACT OF A TEACHER EMPLOYED BY A DEPENDENT SCHOOL DISTRICT MUST BE SIGNED BY THE COUNTY SUPERINTENDENT OF SCHOOLS OR IN HIS ABSENCE, INCAPACITY, OR THE VACANCY OF THE OFFICE BY THE DEPUTY COUNTY SUPERINTENDENT OF SCHOOLS OR, IF THERE IS NONE, BY THE DESIGNATED REPRESENTATIVE OF THE STATE BOARD OF EDUCATION. (4) ALL APPROPRIATIONS WHETHER BY THE COUNTY EXCISE BOARD PURSUANT TO 68 Ohio St. 1971 2482 [68-2482] AS AMENDED, OR BY THE STATE LEGISLATURE IN THE FORM OF STATE AID PURSUANT TO 70 Ohio St. 1979 Supp., 18-109 [70-18-109], ARE AS DISBURSED IMMEDIATELY ALLOCATED TO ACCOUNTING FUNDS HAVING SPECIFIED STATUTORY PURPOSE (62 Ohio St. 1971 331 [62-331]) AND MAY BE EXPENDED AT ANY TIME DURING THE FISCAL YEAR FOR WHICH THE APPROPRIATION WAS MADE, AND UNLESS THE APPROPRIATION BE A CONTINUING APPROPRIATION ARE, SUBJECT TO DISPOSITION, IF UNEXPENDED, AS PROVIDED BY LAW. ********************* 70 Ohio St. 1977 Supp., 5-129 [70-5-129], 70 Ohio St. 1972 Supp., 5-117 [70-5-117], 70 Ohio St. 1979 Supp., 18-114 [70-18-114], 62 Ohio St. 1971 331 [62-331], 70 Ohio St. 1971, 6-101(E) [70-6-101], OPINION NO. 79-316, 62 Ohio St. 1971 310.5 [62-310.5] 62 Ohio St. 1979 Supp., 310.4 [62-310.4], 62 Ohio St. 1971 333 [62-333] (JOHN F. PERCIVAL) ** SEE OPINION NO. 91-505 (1991)